Title: Notes on Debates, 8 May 1783
From: Madison, James
To: 


Thursday May 8.
Mr. Bland suggested that the Prisoners of War should be detained, until an answer be given as to the delivery of slaves, represented in a letter from Mr. Thomas Walke, to be refused on the part of Sr. Guy Carlton.
On his motion seconded by Mr. Williamson it was ordered that the letter be sent to Gen: Washington for his information, in carrying into effect the Resolution of Apl. 15; touching arrangements with the British Commander for delivery of the posts, negroes &c.
A Portrait of Don Galvez was presented to Congress by Oliver Pollock.
